Citation Nr: 0014904	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  96-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional low back disability, 
claimed to be a result of an injury sustained during hos-
pitalization with the Department of Veterans Affairs (VA) in 
November 1982.


REPRESENTATION

Appellant represented by:	J. W. Stanley, Jr., Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse, R. S., L. S., and C. B.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had six months' active service from November 1961 
to May 1962.

This case was last before the Board in July 1999 at which 
time the veteran's § 1151 claim was remanded for another 
hearing at the RO.  A hearing was subsequently held at the RO 
in August 1999.  Previously, this case was before the Board 
in April 1998 at which time the veteran's § 1151 claim for 
additional low back disability, claimed to be a result of an 
injury sustained while the veteran was being provided 
treatment during hospitalization with VA in November 1992 for 
a preexisting low back injury, was found to be not well 
grounded.  Additional claims for (1) compensation for a left 
shoulder disability, (2) an evaluation in excess of 
30 percent for muscular contraction headaches, and (3) a 
total rating due to individual unemployability due to 
service-connected disability, were remanded for additional 
development.  Those remanded issues have not yet been 
addressed by the RO.  Additionally, clinical evidence 
submitted on remand appears to raise the issue of entitlement 
to service connection for a psychiatric disorder, although no 
formal claim for such disorder appears to have ever been 
filed.  

In December 1998, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion for remand by 
the appellant and VA General Counsel on the veteran's § 1151 
claim.  The Board's earlier April 1998 decision on that issue 
was vacated.  After the joint motion was granted and the file 
was returned to the Board, the veteran requested another 
hearing at the RO and, as above noted, the case was returned 
to the RO for the hearing.


REMAND

The essence of the veteran's claim is and has been that, 
while he was hospitalized with VA for preexisting back 
problems, VA contract ambulance personnel accidentally and 
negligently dropped the stretcher the veteran was being 
transported on, thus causing additional and a permanent 
increase in low back disability.  

However, as previously pointed out, the veteran's § 1151 
claim for an increase in preexisting low back disability was 
not made until well over a decade after the alleged incident 
in question and there is a complete absence of any clinical 
evidence on file revealing or corroborating any chronicity of 
symptoms all during this period.  While the veteran is 
certainly competent to describe symptoms including an 
increase in low back pain, there was no contemporaneous 
expression of such symptoms at or for many years after the 
purported stretcher incident.  The veteran lacks competence 
to offer a medical opinion establishing that any increase in 
low back symptoms is causally related to a stretcher incident 
which occurred many years earlier.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  While the December 1998 order of the 
Court vacated the Board's April 1998 decision with respect to 
the veteran's § 1151 low back claim, the fact remains that 
that claim was and remains not well grounded because of a 
complete absence of competent clinical evidence demonstrating 
that the veteran sustained a permanent increase in severity 
of low back symptoms, which is directly attributable to the 
purported stretcher incident from 1982 (there has never been 
any objective evidence corroborating this incident but the 
Board did not rely on such absence of evidence in its prior 
decision).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible of possible is 
required.  Grottveit, v. Brown, 5 Vet. App. 91, 93 (1993).

While VA has no duty to assist in the development of claims 
which are not well grounded, the Court has long held that VA 
has a duty to notify claimants whose applications for 
benefits are incomplete of the evidence necessary to complete 
their application in accordance with 38 U.S.C.A. § 5103(a).  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  In that case, 
the Court held that this duty to notify claimants about the 
evidence necessary to properly complete their application for 
VA benefits created a duty independent of the Secretary's 
duty to assist a claimant in developing facts pertinent to 
well-grounded claims.  Id. at 70 (emphasis added).  

During the veteran's most recent hearing at the RO in August 
1999, he testified that he had treated with a VA neurologist 
("Toniman"), shortly after the purported stretcher incident, 
who told the veteran that his preexisting low back condition 
was increased in severity as a result of the stretcher 
incident.  While testimony provided for the purpose of well 
grounding a claim must be presumed to be credible, the vet-
eran's remote recollection of what a physician may have told 
him some 17 years earlier is not a substitute for actual 
clinical evidence establishing the fact.  Warren v. Brown, 6 
Vet. App. 4 (1993).  It has long been apparent that copies of 
all contemporaneous VA treatment records at and around the 
time of the stretcher incident are already on file and such a 
statement from a VA neurologist is not contained in those 
records.  Moreover, the veteran has not indicated that such 
statement was placed in any record nor has he referred to any 
records containing such statement that VA has failed to 
collect for review.  The veteran later testified that he 
believed that this VA physician had left VA to practice in 
Jonesboro.  The veteran must be notified that, since the 
burden of submitting evidence sufficient to well ground a 
claim rests with him, he may wish to attempt to obtain a 
statement from this physician in support of his claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

Next, the veteran indicated that he had more recently seen VA 
neurologists (Wharton and Veach), who in addition to 
authoring certain clinical records already on file, told the 
veteran that they believed his low back condition had been 
aggravated or permanently increased in severity as a result 
of the stretcher incident.  Again, it appears that all of the 
veteran's VA treatment records are on file and the veteran 
has not testified that any records from these doctors 
supporting his claim exist, but are missing from his claims 
folder.  Again, the veteran's reported recollections of what 
physicians may have told him is no substitute for actual 
clinical evidence establishing the fact.  The veteran must be 
informed that, in order to well ground his claim, he may wish 
to attempt to obtain competent clinical statements from 
physicians documenting an aggravation of preexisting 
disability as a result of the stretcher incident.  

Next, the veteran testified that he also treated with two 
private physicians (Beasley and Langston) who had also 
provided him treatment for low back symptoms and who also 
apparently told him verbally that he sustained a permanent 
increase in low back disability as a result of a stretcher 
incident.  Again, the veteran must be informed that he may 
wish to attempt to obtain clinical evidence from these or any 
other physicians to competently demonstrate a permanent 
increase in the severity of symptoms as a result of the 
stretcher incident in 1982.  

In a recent statement, the representative opined that, since 
lay statements were credible, competent medical evidence was 
unnecessary to support the claim.  However, he also wrote 
that it "is true that a medical opinion on the back disorder 
aggravation is necessary and will be obtained."  No such 
evidence has been submitted.  Now would be the time for 
submission of such evidence. 

Finally, during the most recent hearing, the veteran 
testified that, although he had injured his low back or at 
least begun to have low back symptoms while performing 
private employment, but prior to seeking VA treatment, that 
he had never actually received any form of a diagnosis for a 
low back disorder prior to such VA treatment.  However, the 
November 1982 VA hospitalization summary does clearly 
document the veteran's reported history of having fallen 
through a ceiling and injuring his back some eight years 
previously which resulted in hospitalization in a private 
facility for approximately one month.  This history also 
included chronic and intermittent low back pain after the 
back injury eight years previously.  It would seem prudent 
for the RO to request the veteran's assistance in identifying 
the private treatment facility where he was hospitalized for 
one month and for the RO to collect all records of such 
treatment.

Accordingly, and for these reasons and bases, the case is 
REMANDED to the RO for the following actions:

1.  The veteran and his representative 
must be offered the opportunity of 
submitting any additional evidence or 
argument they may have in support of the 
veteran's pending claim under 38 U.S.C.A. 
§ 1151.  The letter requesting this 
evidence should specify that any 
objective evidence demonstrating the 
actual stretcher-dropping incident would 
be useful as would any competent clinical 
evidence demonstrating that the veteran 
incurred a permanent increase in severity 
or aggravation of preexisting low back 
disability which was directly 
attributable to this incident.  As noted 
above, the veteran has identified several 
private and VA physicians who he has 
stated verbally told him that he did 
indeed sustain an aggravation of a 
preexisting low back disability 
attributable to the stretcher-dropping 
incident.  The veteran has not identified 
any existing VA records documenting such 
conclusions which VA could collect, so 
the veteran must be informed that it is 
incumbent upon him to obtain and submit 
for review competent clinical evidence 
documenting an actual aggravation or 
permanent increase in severity of low 
back symptoms as a result of the 
stretcher incident or any other incident 
of VA medical treatment.  This would 
include obtaining statements 
corroborating alleged prior verbal 
statements made by Drs. Toniman, Wharton, 
Veach, Beasley, and/or Langston.  If the 
veteran requests assistance, the RO 
should provide all assistance reasonably 
necessary to obtain such evidence.  
Finally, the RO should also request the 
veteran to identify the name of the 
private hospital, which he identified in 
the November 1982 VA hospitalization 
summary, where he had apparently been 
hospitalized for approximately one month 
in approximately 1974 after having fallen 
through a ceiling and injuring his back.  
The RO should also provide the veteran 
with an appropriate release form for 
private medical records.  Additionally, 
the veteran should also be provided 
releases so that the RO may request all 
treatment records from private physicians 
Beasley and Langston for collection and 
review.  Finally, the veteran must 
clearly be informed that the burden of 
submitting evidence sufficient to well 
ground his claim rests with him and this 
case has been remanded by the Board to 
provide him notice of the evidence 
necessary to be submitted with his 
present claim.  

2.  The RO should collect all records of 
the veteran's  treatment with VA which 
are not already on file for inclusion in 
the claims folder.  Additionally, after 
the veteran has completed the appropriate 
releases for private medical records for 
an injury with subsequent hospitalization 
he reportedly had in or about 1974 and 
for all private medical records from Drs. 
Beasley and Langston, the RO should 
request that complete copies of these 
records be forwarded to the VA for 
inclusion in the claims folder.

3.  After completion of the above 
development to the extent possible, the 
RO should review all evidence submitted 
to determine whether the veteran has a 
well-grounded claim under § 1151 for 
additional low back disability.  If, and 
only if, the RO concludes that the 
veteran has submitted evidence sufficient 
to well ground this claim, then the 
veteran's entire claims folder, all 
evidence obtained during this remand, and 
a copy of this remand opinion should be 
forwarded to an orthopedist or other 
appropriate specialist for review and the 
production of an opinion.  After a 
complete and thorough review of all 
evidence on file, including the veteran's 
and his representative's arguments and 
sworn testimony, the orthopedist should 
offer an opinion as to whether it is 
more, less, or equally probable that the 
veteran suffered a permanent increase or 
aggravation of preexisting low back 
disability which was directly 
attributable to VA hospitalization in 
1982, including the fact that he was 
purportedly dropped while being 
transported on a stretcher by VA contract 
ambulance personnel.  The physician must 
be informed that it is not necessary that 
he determine whether any treatment or 
care provided was negligent or below an 
appropriate standard of care, but only 
whether there is a direct causal 
connection between any treatment 
provided, including the stretcher 
incident, and a permanent increase or 
aggravation in severity of the veteran's 
preexisting low back disability.  The 
doctor should provide a complete clinical 
history and a clear statement of reasons 
and bases supporting any opinions or 
conclusions reached.

4.  If the RO concludes that the veteran 
has submitted a well-grounded claim, and 
a VA orthopedic opinion has been 
obtained, the RO must review it for 
completeness and adequacy in addressing 
the questions presented in this appeal.  
If an adequate opinion has not been 
obtained, it must be immediately returned 
to the VA physician for clarification or 
other corrective action.  Thereafter, the 
RO should again address the issue on 
appeal and, if the benefit sought is not 
granted, prepare a supplemental statement 
of the case for the veteran and his 
representative and provide them an 
opportunity to respond. The case should 
then be returned to the Board after 
compliance with all appellate procedures.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

